Citation Nr: 0901353	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  08-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel
INTRODUCTION

The veteran had active service from September 1962 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the benefit sought on appeal.  
The veteran appealed that decision, and the case was referred 
to the Board for appellate review.  The veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in December 2008.  A transcript of that 
proceeding is of record. 

The grant of service connection for adjustment disorder with 
anxious mood (claimed as post-traumatic stress disorder) in a 
September 2008 rating decision is a complete grant of the 
benefit sought on appeal for that particular issue and 
therefore the matter is no longer before the Board.  As there 
has been no disagreement or appeal as to the downstream 
elements of effective date or compensation level, no such 
issues are in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran is not shown to currently have a left ankle 
condition.

2.  The veteran is not shown to currently have a right knee 
condition.


CONCLUSIONS OF LAW

1.  A left ankle condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A right knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of a letter from the RO to the veteran dated September 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for a left ankle condition and a right knee 
condition.  Service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the veteran has not been scheduled for a 
VA examination specifically to determine whether his left 
ankle condition or right knee condition are related to his 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  

There is no evidence of a current disability involving either 
the veteran's left ankle or right knee.  During his hearing 
before the undersigned Veterans Law Judge in December 2008 
the veteran contended that he has both a left ankle and a 
right knee condition that are related to service.  He claimed 
that he takes pain killers and wears "Western Boots" for 
extra support and that on occasion his left ankle "gives 
way."  He denied use of any brace, walker or cane for the 
claimed right knee condition.

The veteran's lay statements alone are not competent to 
support a finding on a medical question (such as diagnosis or 
etiology) requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the veteran's service treatment records show that 
the veteran sprained his left ankle in May 1964.  The injury 
was treated with ice and a short walking cast was used for 
three weeks.  On follow-up in June 1964 there were no 
residual limitations.  Service treatment records also show 
that in June 1965 the veteran was seen with left knee 
complaints after twisting it while skiing.  There are no 
other treatment reports for this injury.  Notably, the 
veteran's discharge examination shows that clinical 
evaluation of the lower extremities was normal.  Thus under 
pertinent VA regulations, the veteran's contentions alone are 
an insufficient basis for medical examinations to be 
obtained.

A claimant is responsible for supporting a claim for benefits 
under law administered by the VA, and the veteran was clearly 
advised of the need to submit medical evidence demonstrating 
both the presence of the claimed conditions and a nexus or 
relationship between those conditions and service.  In fact, 
a September 2006 letter from the RO to the veteran 
specifically requested that the veteran submit evidence of 
both a current left ankle condition and a current right knee 
condition.  The veteran advised the RO that there was no 
recent medical treatment because symptoms were not severe 
enough to warrant treatment.  The veteran obviously believes 
that he has both a left ankle condition and a right knee 
condition resulting from service, but he has presented no 
corroborating medical evidence supporting these claims.  The 
veteran, as a lay person, lacks appropriate medical training 
and is therefore not competent to provide a probative opinion 
on a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 

Based on this record, the Board finds that the evidence is 
against the veteran's claim for service connection for a left 
ankle condition and a right knee condition.  In the absence 
of a current disability related to service by competent 
medical evidence, a grant of service connection is clearly 
not supportable.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 
(1992).  




ORDER

Service connection for a left ankle condition is denied.

Service connection for a right knee condition is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


